69 N.Y.2d 970 (1987)
In the Matter of Steve Miller, Appellant,
v.
New York State Department of Correctional Services et al., Respondents.
Court of Appeals of the State of New York.
Decided May 5, 1987.
Michael J. Howley for appellant.
Robert Abrams, Attorney-General (William J. Kogan of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (126 AD2d 831).